Exhibit 10.3

DaVita HealthCare Partners Inc.

Performance Stock Units Agreement under the

DaVita HealthCare Partners Inc. 2011 Incentive Award Plan

and Long-Term Incentive Program

For 162(m) executives

This Performance Stock Units Agreement (this “Agreement”) is entered into
effective as of the Grant Date indicated below by and between DaVita HealthCare
Partners Inc., a Delaware corporation (the “Company”) and the Grantee pursuant
to the DaVita HealthCare Partners Inc. 2011 Incentive Award Plan, as amended and
restated (the “Plan”).

Primary Terms

 

Grantee:    «Grantee» Address:    «Address_1»    «City», «State» «Zip» Grant
Date:    «Grant_Date» Performance Conditions:    As indicated on Exhibit B,
«Perf_Condition» Vesting Conditions:    As indicated on Exhibit B,
«Perf_Condition» Number of Units:    «PSU_Award» Plan Name:    2011 Incentive
Award Plan Plan ID#:    FVA3

This Agreement includes this cover page and the following Exhibits, which are
expressly incorporated by reference in their entirety herein:

Exhibit A – General Terms and Conditions

Exhibit B – Performance and Vesting Conditions

Exhibit C – Calculation of Relative Total Shareholder Return

Grantee hereby expressly acknowledges and agrees that he or she is an employee
at will and may be terminated by the Company or its applicable Affiliate at any
time, with or without cause. Grantee’s acceptance of this Agreement indicates
that he or she accepts and agrees to all the terms and provisions of this
Agreement and to all the terms and provisions of the Plan, incorporated by
reference herein. Capitalized terms that are used but not defined in this
Agreement shall have the meanings set forth in the Plan.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement
effective as of the Grant Date.

 

DaVita HealthCare Partners Inc.

 

     

Grantee

 

Martha Ha

Corporate Secretary

      «Grantee»

Note: Please mark and initial any correction to the Grantee’s name and/or
Address shown on this page before returning a signed copy of this Agreement to
the Stock Plan Administrator.

 

Page 1    Award ID: «Award_ID»

 

** Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.



--------------------------------------------------------------------------------

DaVita HealthCare Partners Inc.

Performance Stock Units Agreement

Exhibit A – General Terms and Conditions

For valuable consideration, the receipt of which is acknowledged, the parties
hereto agree as follows:

1. Grant of Performance Stock Units. The Company hereby grants to Grantee this
award (the “Award”) «PSU_Award» performance-based restricted stock units
(“Performance Stock Units” or “Units”) under the Plan, subject to adjustment,
forfeiture and the other terms and conditions set forth below. This Award
represents Grantee’s right to receive shares of common stock of the Company
(“Common Stock”), subject to Grantee’s fulfillment of the performance and
vesting conditions set forth in this Agreement. The number of Performance Stock
Units specified in this Agreement reflects the target number of Units that may
be earned by Grantee.

2. Terms of Performance Stock Units. The terms of the Award are set forth in
this Agreement and in the Plan. In the event of a conflict between this
Agreement and the Plan, the terms of the Plan will control.

3. Performance and Vesting Conditions. The number of Units that may be earned by
and for which shares of Common Stock (“Shares”) become issuable to Grantee (the
“Earned Units”) shall be based upon the achievement of the performance criteria
as reviewed and approved by the Committee and reflected in Exhibit B,
«Perf_Condition» (the “Performance Goals”) over the performance periods
reflected in Exhibit B, «Perf_Condition» (the “Performance Periods”) and the
remaining terms of this Agreement (the “Vesting Conditions”). The determination
by the Committee with respect to the achievement of the Performance Goals shall
be made as soon as administratively practicable following the Performance Period
after all necessary Company information is available. The specific date on which
such determination is formally made and approved by the Committee is referred to
as the “Determination Date.”

4. Conversion of Performance Stock Units and Stock Issuance. To the extent that
the Committee determines on the Determination Date that some or all of the
Performance Goals have been achieved, then as of each date that Grantee
satisfies the Vesting Conditions (each, a “Vesting Date”) or as soon as
administratively practicable thereafter, the Company shall issue the number of
Shares issuable to Grantee (the “Shares”), for the Earned Units determined by
the Committee on the Determination Date pursuant to its determination of the
level of achievement of the Performance Goals, subject to Section 7 below.

5. Termination of Employment. Performance Stock Units will cease vesting upon
the date Grantee’s employment with the Company or any Affiliate is terminated
for any reason, including, without limitation, a termination by resignation,
discharge, death, disability or retirement. Upon the date that Grantee ceases
being an Employee, Grantee will forfeit his or her right to any unvested
Performance Stock Units.

6. Rights to Shares. Grantee shall not have any rights to the Shares subject to
the Award, including without limitation, voting rights and rights to dividends,
unless and until the Shares shall have been issued by the Company and held of
record by or for the benefit of Grantee.

7. Taxes

(a) Generally. Grantee is ultimately liable and responsible for all taxes owed
in connection with the Award, regardless of any action the Company or any of its
subsidiaries or affiliates takes with respect to any tax withholding obligations
that arise in connection with the Award. Neither the Company nor any of its
Affiliates makes any representation or undertaking regarding the treatment of
any tax withholding in connection with the grant or vesting of the Award or the
subsequent sale of Shares

 

Page 2    Award ID: «Award_ID»



--------------------------------------------------------------------------------

issuable pursuant to the Award. The Company and its subsidiaries and affiliates
do not commit and are under no obligation to structure the Award to reduce or
eliminate Grantee’s tax liability. As a condition and term of this Award, no
election under 83(b) of the United States Internal Revenue Code may be made by
Grantee or any other person with respect to all or any portion of the Award.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any domestic or
foreign tax withholding obligation, whether national, federal, state or local,
including any social tax obligation (the “Tax Withholding Obligation”), Grantee
must arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company. Grantee may choose to satisfy
Grantee’s tax obligation in either of the following manners:

(i) By Sale of Shares. Unless Grantee chooses to satisfy the Tax Withholding
Obligation by some other means in accordance with clause (ii) below, Grantee’s
acceptance of this Award constitutes Grantee’s instruction and authorization to
the Company and any brokerage firm determined acceptable to the Company for such
purpose to withhold or sell on Grantee’s behalf a whole number of Shares from
those Shares issuable to Grantee as the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the Tax Withholding Obligation.
Such Shares will be sold on the day the tax Withholding Obligation arises (e.g.,
a Vesting Date) or as soon thereafter as practicable. Grantee will be
responsible for all broker’s fees and other costs of sale, and Grantee agrees to
indemnify and hold the Company and its subsidiaries and affiliates harmless from
any losses, costs, damages, or expenses relating to any such sale. To the extent
the proceeds of such sale exceed Grantee’s Tax Withholding Obligation, the
Company agrees to pay such excess in cash to Grantee through payroll or
otherwise as soon as practicable. Grantee acknowledges that the Company or its
designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
Grantee’s Tax Withholding Obligation. Accordingly, Grantee agrees to pay to the
Company or any of its subsidiaries or affiliates as soon as practicable,
including through additional payroll withholding, any amount of Tax Withholding
Obligation that is not satisfied by the sale of Shares described above.

(ii) By Check, Wire Transfer or Other Means. At any time not less than ten
(10) business days before any Tax Withholding Obligation arises (e.g., a Vesting
Date), Grantee may notify the Company of Grantee’s intent to make a separate
cash payment to satisfy Grantee’s Tax Withholding Obligation. If Grantee elects
to satisfy Grantee’s Tax Withholding Obligation in this manner, Grantee will be
asked to remit to the Company an amount that the Company determines is
sufficient to satisfy the Tax Withholding Obligation within ten (10) business
days after the Vesting Date by (a) delivery of a certified check payable to the
Company, Attn: Dan Chandler, Manager, Stock Plan Administration, P.O. Box 2076,
Tacoma, Washington 98401-2076, or such other address as the Company may from
time to time direct, (b) wire transfer to such account as the Company may
direct, or (c) such other means as the Company may establish or permit. If
Grantee does not remit this amount to the Company within twenty (20) business
days after the Vesting Date, the Company reserves the right to satisfy Grantee’s
Tax Withholding Obligation in the manner set out under paragraph (i) above in
its sole discretion.

(c) Right to Retain Shares. The Company will have the right to defer the
issuance of any Shares to Grantee until Grantee satisfies the Tax Withholding
Obligation.

8. Assignment. Grantee’s interest in this Award may not be assigned or
alienated, whether voluntarily or involuntarily.

9. Meaningful Reduction in Responsibilities. If there is a meaningful reduction,
determined in the Company’s sole discretion, in both Grantee’s duties and
responsibilities and the level of Grantee’s regular cash compensation for an
extended or indefinite period of time, the Company reserves the right to
unilaterally revoke some or all of the unvested portion of this Award.

 

Page 3    Award ID: «Award_ID»



--------------------------------------------------------------------------------

10. Clawback Provision. Notwithstanding any other provision in this Agreement to
the contrary, Grantee shall be subject to the written policies of the Company’s
Board of Directors applicable to Company executives, including without
limitation any Board policy relating to recoupment or “clawback” of compensation
arising from this Award, as they exist from time to time during Grantee’s
employment by the Company and thereafter.

11. Amendments. Except as otherwise provided in Section 9, this Agreement and
the Award may be amended only by means of a written document signed by both
Grantee and the Company.

12. Change of Control of the Company. In the event of a Change of Control, the
number of Earned Units that are assigned to each Performance Goal issuable shall
be determined as specified in the Relative Total Shareholder Return performance
condition, as set forth in Exhibit B.

13. Non-Competition/Non-Solicitation/Non-Disclosure

(a) Non-Competition. Grantee acknowledges and recognizes the highly competitive
nature of the business of the Company and accordingly agrees that while Grantee
is an Employee, and for the 12 month period following termination of such
relationship for any reason (whether voluntary or involuntary) (the “Restricted
Period”), Grantee shall not, as an employee, independent contractor, consultant,
or in any other form, prepare to provide or provide any of the same or similar
services that Grantee performed during his/her employment with or service to the
Company for any other individual, partnership, limited liability company,
corporation, independent practice association, management services organization,
or any other entity (collectively, “Person”) that competes in any way with the
area of business of the Company, or any of its subsidiaries or affiliates, in
which Grantee worked and/or performed services. For purposes of the above,
preparing to provide any of the same or similar services includes, but is not
limited to, planning with any Person on how best to compete with the Company or
any of its subsidiaries or affiliates, or discussing the Company’s, or any of
its subsidiaries’ or affiliates’ business plans or strategies with any Person.

Grantee further agrees that during the Restricted Period, Grantee shall not own,
manage, control, operate, invest in, acquire an interest in, or otherwise engage
in, act for, or act on behalf of any Person (other than the Company and its
subsidiaries and affiliates) engaged in any activity that Grantee was
responsible for during Grantee’s employment with or engagement by the Company
where such activity is similar to or competitive with the activities carried on
by the Company or any of its subsidiaries or affiliates.

Grantee acknowledges that during the Restricted Period, Grantee may be exposed
to confidential information and/or trade secrets relating to business areas of
the Company or any of its subsidiaries or affiliates that are different from and
in addition to the areas in which Grantee primarily works for the Company (the
“Additional Protected Areas of Business”). As a result, Grantee agrees he/she
shall not own, manage, control, operate, invest in, acquire an interest in, or
otherwise act for, act on behalf, or provide the same or similar services to,
any Person that engages in the Additional Protected Areas of Business.

Grantee acknowledges and agrees that the geographical limitations and duration
of this covenant not to compete are reasonable.

To the extent that the provisions of this Section 13(a) conflict with any other
agreement signed by Grantee relating to non-competition, the provisions that are
most protective of the Company’s, and any of its subsidiaries’ or affiliates’,
interests shall govern.

(b) Non-Solicitation. Grantee agrees that during the term of his/her employment
and/or service to the Company or any of its subsidiaries or affiliates and for
the one-year period following the termination of his/her employment and/or
service for any reason (whether voluntary or involuntary), Grantee shall not
(i) solicit any of the Company’s or any of its subsidiaries’ or affiliates’
employees to

 

Page 4    Award ID: «Award_ID»



--------------------------------------------------------------------------------

work for any Person, (ii) hire any of the Company’s or any of its subsidiaries’
or affiliates’ employees to work (as an employee or an independent contractor)
for any Person, (iii) take any action that may reasonably result in any of the
Company’s or any of its subsidiaries’ or affiliates’ employees going to work (as
an employee or an independent contractor) for any Person, (iv) induce any
patient or customer of the Company or any of its subsidiaries or affiliates,
either individually or collectively, to patronize any competing business;
(v) request or advise any patient, customer, or supplier of the Company or any
of its subsidiaries or affiliates to withdraw, curtail, or cancel such person’s
business with the Company, or any of its subsidiaries or affiliates; (vi) enter
into any contract the purpose or result of which would benefit Grantee if any
patient or customer of the Company, or any of its subsidiaries or affiliates,
were to withdraw, curtail, or cancel such person’s business with the Company, or
any of its subsidiaries or affiliates; (vii) solicit, induce, or encourage any
physician (or former physician) affiliated with the Company or any of its
subsidiaries or affiliates, or induce or encourage any other person under
contract with the Company or any of its subsidiaries or affiliates, to curtail
or terminate such person’s affiliation or contractual relationship with the
Company, or any of its subsidiaries or affiliates; or (viii) disclose to any
Person the names or addresses of any patient or customer of the Company or any
of its subsidiaries or affiliates.

(c) Non-Disclosure. In addition, Grantee agrees not to disclose or use for his
or her own benefit or purposes or for the benefit or purposes of any Person
other than the Company and any of its subsidiaries or affiliates, any trade
secrets, information, data, or other confidential information relating to
customers, development, programs, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, financing methods, plans, or
the business and affairs of the Company or any of its subsidiaries or affiliates
(“Information”); provided, however, the foregoing shall not apply to (i)
Information which is not unique to the Company or any of its subsidiaries or
affiliates, or (ii) Information which is generally known to the industry or the
public other than as a result of Grantee’s breach of this covenant, or
(iii) disclosure that is required by any applicable law, rule or regulation. If
Grantee receives such a request to produce Information in his or her possession,
Grantee shall provide the Company reasonable advance notice, in writing, prior
to producing said Information, so as to give the Company reasonable time to
object to Grantee producing said Information. Grantee also agrees that Grantee
will not become employed by or enter into service with any Person other than the
Company and any of its subsidiaries or affiliates in which Grantee will be
obligated to disclose or use any Information, or where such disclosure would be
inevitable because of the nature of the position.

(d) If, at any time (a) while Grantee is an employee of the Company or any of
its subsidiaries or affiliates, or (b) within one (1) year after termination of
Grantee’s employment with the Company or any of its subsidiaries or affiliates
for any reason (whether voluntary or involuntary), whichever is the latest,
Grantee (i) breaches the non-competition provision of Section 13(a),
(ii) breaches the non-solicitation provision of Section 13(b), (iii) breaches
the non-disclosure provision of Section 13(c), (iv) is convicted of a felony,
(v) has been adjudicated by a court of competent jurisdiction of having
committed an act of fraud or dishonesty resulting or intending to result
directly or indirectly in personal enrichment at the expense of the Company or
any of its subsidiaries or affiliates, or (vi) is excluded from participating in
any federal health care program, then (1) this Agreement and the Award shall
terminate effective on the date on which Grantee enters into such activity and
(2) the Company may seek temporary, preliminary, and permanent injunctive relief
to prevent any actual or threatened breach or continuation of any breach of this
Agreement without the necessity of proving actual damages or posting a bond or
other security (which Grantee hereby agrees to) and/or an order requiring
Grantee to repay the Company any value, gain or other consideration received or
realized by Grantee as a result of this Award or any Shares received pursuant to
the Award.

14. Section 409A of the Code. This Agreement and the Award are intended to meet
the requirements of or be exempt from Section 409A of the Code, and shall be
interpreted and construed consistent with that intent. Notwithstanding any other
provisions of this Agreement, to the extent that the right to any issuance of
Shares or payment to Grantee hereunder provides for the non-exempt “deferral of
compensation” within the meaning of Section 409A(d)(1) of the Code that is
subject to Section 409A of the Code, the issuance or payment shall be made in
accordance with the following:

 

Page 5    Award ID: «Award_ID»



--------------------------------------------------------------------------------

If Grantee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of Grantee’s “separation from
service” within the meaning of Section 409A(a)(2)(A)(i) of the Code (the
“Separation Date”), then no such issuance of Shares or payment shall be made
during the period beginning on the Separation Date and ending on the date that
is six months following the Separation Date or, if earlier, on the date of
Grantee’s death, if the earlier making of such issuance of Shares or payment
would result in tax penalties being imposed on Grantee under Section 409A of the
Code. The amount of any issuance of Shares or payment that would otherwise be
made during this period shall instead be made on the first business day
following the date that is six months following the Separation Date or, if
earlier, the date of Grantee’s death.

15. Compliance. It is understood and agreed upon that at all times Grantee will
act in full compliance with the Company’s Code of Conduct, Policies and
Procedures, JV Compliance Handbook, MDA Compliance Handbook, Gift Policy and the
credentialing process (collectively, the “Policies”).

Grantee may not improperly use something of value to attempt to induce or
actually induce, either directly or indirectly, a patient to switch to, or
continue to receive, treatment at a Company facility center in violation of the
Policies. Inducement may include paying a patient, providing gifts, or otherwise
providing something of value to a patient to switch to, or continue to receive
treatment at a Company facility center. Grantee also may not attempt to induce
or actually induce a referral source with something of value to obtain referrals
in violation of the Policies.

If Grantee’s conduct, whether related to the Award granted under this Agreement
or otherwise, violates the requirements of the immediately preceding two
paragraphs, then Grantee will forfeit any unvested portion of the Award granted
under this Agreement and be subject to immediate disciplinary action, up to and
including termination.

If at any time Grantee has questions or concerns about the Compliance provisions
in this Section 15, or suspects any improper conduct related to this initiative,
Grantee should immediately contact his or her supervisor or Team Quest. Grantee
also may anonymously and confidentially call the Company’s Compliance Hotline at
888-458-5848.

16. Compliance with Law. No shares of Stock shall be issued and delivered
pursuant to a Unit unless and until all applicable registration requirements of
the Securities Act of 1933, as amended, all applicable listing requirements of
any national securities exchange on which the Stock is then listed, and all
other requirements of law or of any regulatory bodies having jurisdiction over
such issuance and delivery, shall have been complied with. In particular, the
Committee may require certain investment (or other) representations and
undertakings in connection with the issuance of securities in connection with
the Plan in order to comply with applicable law.

If any provision of this Agreement is determined to be unenforceable or invalid
under any applicable law, such provision will be applied to the maximum extent
permitted by applicable law, and shall automatically be deemed amended in a
manner consistent with its objectives to the extent necessary to conform to any
limitations required under applicable law. Furthermore, if any provision of this
Agreement is determined to be illegal under any applicable law, such provision
shall be null and void to the extent necessary to comply with applicable law,
but the other provisions of this Agreement shall remain in full force and
effect.

17. Execution. This Agreement and the Award may be considered null and void at
the discretion of the Company if a signed copy is not returned to Stock Plan
Administration no later than «Agmt_Deadline».

 

Page 6    Award ID: «Award_ID»



--------------------------------------------------------------------------------

DaVita HealthCare Partners Inc.

Performance Stock Units Agreement

Exhibit B – Performance and Vesting Conditions

Shares issuable under this Performance Share Units award will be determined
based on the level of performance achieved on specified performance conditions.
Vesting in the right to receive the number of Shares so determined shall be
contingent on Grantee’s continued employment by the Company on the Vesting Date
indicated for each performance condition listed below.

For purposes of this Exhibit, Performance Share Units applicable to each
performance condition are referred to as Condition Target PSUs.

Condition Target PSUs are computed by multiplying the Award’s total Performance
Share Units by the percentage indicated for each performance condition
(“Performance Condition”) listed in the following grid, as indicated for the
participant class (“Class”) stated on the first page of the Award Agreement.

Performance Conditions and Participant Classes:

 

Performance Condition

   Class I
Enterprise
CEO, CFO, CLO     Class IIA
Kidney Care
CEO, COO     Class IIB
HealthCare Partners
CEO, COO  

A.

Kidney Care Mortality

     12.5 %      25.0 %      —     

B.

Kidney Care Non-Acquired Growth

     12.5 %      25.0 %      —     

C.

HCP New Market Success

     12.5 %      —          25.0 % 

D.

HCP New Market Adjusted Operating Income

     12.5 %      —          25.0 % 

E.

Relative Total Shareholder Return

     50.0 %      50.0 %      50.0 %    

 

 

   

 

 

   

 

 

 

Total

     100.0 %      100.0 %      100.0 %    

 

 

   

 

 

   

 

 

 

 

A. Kidney Care Mortality. Kidney Care Mortality is defined as the number of
dialysis patient deaths in the Company’s U.S. dialysis and related lab services
operating segment during the year divided by the quotient of total patient years
divided by 100 (which expresses the result as a number rather than as a
percentage).

For this purpose, patient years are calculated as the sum of the days that each
individual dialysis patient’s dialysis coverage was provided by the Company’s
U.S. dialysis and related lab services operating segment (i.e., total calendar
days not simply treatment days) in a given year, consistent with the conditions
described hereafter, divided by the number of days in that year (to express the
result in years), in each case counting only patients who were chronic dialysis
patients of the Company for 60 or more days and with less than 60 days between
treatments. Qualifying deaths are deaths within 60 days of last dialysis
treatment, provided that for a discontinued-from-therapy patient, only a death
within 30 days of last treatment is a qualifying death.

 

Page 7    Award ID: «Award_ID»



--------------------------------------------------------------------------------

All mortality data used to compute Kidney Care Mortality is extracted from the
Company’s proprietary DaVita Reggie database. The DaVita Reggie database
maintains all information necessary to compute mortality in the manner described
above, and such information is complete with respect to all dialysis treatments,
patients and centers included in the Company’s U.S. dialysis and related lab
services segment.

Also for this purpose, the Company’s U.S. dialysis and related lab services
operating segment refers to that segment as defined for the Company’s
consolidated financial statements included in the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2013, as originally filed with
the Securities and Exchange Commission.

The number of Shares issuable under the Kidney Care Mortality performance
condition (subject to the Award’s further time-vesting requirements) shall be
determined by the Company’s Kidney Care Mortality achieved for calendar year
2016, as indicated in the grid below, and with continuous interpolation between
points on the grid of 50% and above (rounded to the nearest whole share):

 

Kidney Care Mortality Rate for 2016

   Percent of Condition Target PSUs  

>13.35

     0 % 

13.35

     50 % 

13.15

     100 % 

12.65

     150 % 

<=12.15

     200 % 

Grantee shall vest in the right to receive 50% of the number of Shares
determined to be issuable pursuant to this Performance Condition on each of
May 15, 2017 and May 15 2018, subject to the further terms of the Award
Agreement.

In the event of a “Change of Control” (defined below), subject to the
immediately following paragraph, this Award shall automatically vest in its
entirety (i) immediately prior to the effective date of a Change of Control if
the “Acquiror” (defined below) fails to assume, convert or replace this Award,
or (ii) as of the date of termination of Grantee’s employment if such
termination occurs within twenty-four (24) months following a Change of Control
by the Company (or the Acquiror) other than for “Cause” (defined below) or, if
applicable, by Grantee in accordance with the termination for “Good Reason”
provisions of Grantee’s employment agreement, if any.

In the event of an accelerated vesting of this Award due to a Change of Control,
the number of Shares issuable for the Condition Target PSUs assigned to this
performance condition shall be determined as specified in the Relative Total
Shareholder Return performance condition described in Section E. below.

For purposes of this Exhibit, “Change of Control” means:

(i) any transaction or series of transactions in which any person or group
(within the meaning of Rule 13d-5 under the Exchange Act and Sections 13(d) and
14(d) under the Exchange Act) becomes the direct or indirect “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), by way of a stock issuance,
tender offer, merger, consolidation, other business combination or otherwise, of
greater than 50% of the total voting power (on a fully diluted basis as if all
convertible securities had been converted and all warrants and options had been
exercised) entitled to vote in the election of directors of the Company
(including any transaction in which the Company becomes a wholly-owned or
majority-owned subsidiary of another corporation);

(ii) any merger or consolidation or reorganization in which the Company does not
survive;

 

Page 8    Award ID: «Award_ID»



--------------------------------------------------------------------------------

(iii) any merger or consolidation in which the Company survives, but the shares
of the Company’s Common Stock outstanding immediately prior to such merger or
consolidation represent 50% or less of the voting power of the Company after
such merger or consolidation; or

(iv) any transaction in which more than 50% of the Company’s assets are sold;

provided, however, that no transaction contemplated by clauses (i) through
(iv) above shall constitute a Change of Control if both (x) the person acting as
the Chief Executive Officer of the Company for the six months prior to such
transaction becomes the Chief Executive Officer or the Executive Chairman of the
Board of Directors of the entity that has acquired control of the Company as a
result of such transaction (the “Acquiror”) immediately after such transaction
and remains the Chief Executive Officer or Executive Chairman of the Board of
Directors for not less than one year following the transaction and (y) a
majority of the Acquiror’s board of directors immediately after such transaction
consist of persons who were directors of the Company immediately prior to such
transaction.

“Cause” means: (1) a material breach by Grantee of his or her duties and
responsibilities which do not differ in any material respect from the duties and
responsibilities of Grantee during the ninety (90) days immediately prior to a
Change of Control (other than as a result of incapacity due to physical or
mental illness) which is demonstrably willful and deliberate on Grantee’s part,
which is committed in bad faith or without reasonable belief that such breach is
in the best interests of the Company and which is not remedied in a reasonable
period of time after receipt of written notice from the Company specifying such
breach; (2) willful misconduct or gross negligence which results in material
harm to the Company; (3) the conviction of Grantee of, or a plea of nolo
contendere by Grantee to, a felony or other crime involving fraud or dishonesty;
or (4) willful violation of Company policies which results in material harm to
the Company.

 

B. Kidney Care Non-Acquired Growth (“Kidney Care NAG”). Kidney Care NAG is
defined as the percentage increase, for the Company’s U.S. dialysis and related
lab services operating segment, in the total actual number of dialysis
treatments for the year per normalized dialysis day (that is, where Monday,
Wednesday, and Friday are treated as 1.2 days and Tuesday, Thursday and Saturday
are treated as 0.8 days) relative to the same measure for the prior year, with
the following exclusions:

 

  1) Treatments associated with centers, home dialysis programs or acutes
(hospital) contracts acquired in either of the years, other than effective
January 1st of the prior year, that is the subject of the NAG calculation;

 

  2) Treatments associated with a center or home dialysis program that is closed
in either of the years that is the subject of the NAG Calculation, other than
effective December 31st of the latter year, if less than 50% of the patients
associated with that center or home dialysis program begin to dialyze through
another DaVita center or home program within 60 days from such closure;

 

  3) Treatments associated with an acutes (hospital) contract that is terminated
or fails to be renewed in either of the years, other than effective
December 31st of the latter year that is the subject of the NAG Calculation; and

 

  4) Treatments associated with a center, home dialysis program or acutes
(hospital) contract that is sold in either of the years that is the subject of
the NAG calculation, other than effective December 31st of the latter year.

For this purpose, the Company’s U.S. dialysis and related lab services operating
segment refers to that segment as defined for the Company’s consolidated
financial statements included in the Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2013, as originally filed with the Securities
and Exchange Commission.

The number of Shares issuable under the Kidney Care Non-Acquired Growth
performance condition (subject to the Award’s further time-vesting requirements)
shall be determined by the straight average of the Company’s Kidney Care NAG
achieved for calendar years 2015 and 2016, as indicated in the grid below, and
with continuous interpolation between points on the grid of 50% and above
(rounded to the nearest whole share):

 

Page 9    Award ID: «Award_ID»



--------------------------------------------------------------------------------

Kidney Care NAG

(2015 and 2016 average)

   Percent of Condition Target PSUs  

< 3.95%

     0 % 

3.95%

     50 % 

4.20%

     75 % 

4.45%

     100 % 

>= 4.70%

     150 % 

Grantee shall vest in the right to receive 50% of the number of Shares
determined to be issuable pursuant to this Performance Condition on each of
May 15, 2017 and May 15, 2018, subject to the further terms of the Award
Agreement.

In the event of an accelerated vesting of this Award due to a Change of Control,
the number of Shares issuable for the Condition Target PSUs assigned to this
performance condition shall be determined as specified in the Relative Total
Shareholder Return performance condition described in Section E. below.

 

C. HCP New Market Success. An HCP New Market is defined as any state other than
California, Florida or Nevada in which HCP successfully establishes a new
business. Success in establishing an HCP New Market shall be defined as follows:

 

  •   New Mexico: minimum $[DELETED] million HCP Adjusted Operating Income
attributable to New Mexico for calendar year 2016, with only proportional credit
for less than 100% ownership.

 

  •   Arizona: minimum $[DELETED] million HCP Adjusted Operating Income for
calendar year 2016 attributable to Arizona, with only proportional credit for
less than 100% ownership.

 

  •   States other than California, Florida, Nevada, Arizona and New Mexico:
Either [DELETED] globally capitated Medicare Advantage lives by the end of
calendar year 2016 in entities at least 50%-owned by HCP or $[DELETED] million
of HCP Adjusted Operating Income attributable to that state, with only
proportional credit for less than 100% ownership.

For purposes of this Exhibit:

HCP refers to all business components that either were, or would have been,
reported within the Company’s HCP reportable segment as defined for the
Company’s consolidated financial statements included in the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2013, as originally
filed with the Securities and Exchange Commission.

 

  •   HCP Operating Income refers to operating income for the HCP operating
segments, with revenues and expenses defined and measured in a manner consistent
with the Company’s segment reporting in its consolidated financial statements
included in the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2013, as originally filed with the Securities and Exchange
Commission.

 

  •   HCP Adjusted Operating Income represents HCP Operating Income as adjusted
to exclude the following items, if any: (1) gains or losses on the sale of any
assets other than in the ordinary course of business, (2) any extraordinary
gains or losses, (3) gains or losses related to any legal settlement, fine or
judgment, inclusive of any related third-party guarantees or indemnities
(4) gains or losses resulting from a change in accounting principle, (5) gains
or losses recognized in the initial purchase accounting for, or any subsequent
revaluations of contingent earnout or intangible liabilities related to, any
business combination transactions, (6) gains or losses recognized upon any
subsequent revaluations of escrow claim assets related to any business

 

Page 10    Award ID: «Award_ID»



--------------------------------------------------------------------------------

combination transactions, (7) expenses associated with the evaluation or
execution of an individual business acquisition, divestiture, joint venture or
the sale of the Company, (8) write-off or impairment of assets, whether tangible
or intangible, (9) expenses associated with restructuring of Company operations,
(10) gains or losses related to actual or expected non-revenue insurance
payments or settlement, (11) gains or losses on debt extinguishment or
modification, (12) gains or losses related to recognition or disposition of any
non-controlling interests, and (13) any reversal of or adjustment to an accrual
or deferral related to any of the foregoing; and in the case of all items except
(2), (4) and (6), adjustment for such items shall only be made if they exceed
$10 million individually.

The number of Shares issuable under the HCP New Market Success performance
condition (subject to the Award’s further time-vesting requirements) shall be
determined by the number of HCP New Market successes achieved, as indicated in
the grid below, and without interpolation between points on the grid (rounded to
the nearest whole share):

 

Number of HCP

New Market Successes

   Percent of Condition Target PSUs  

< 2 Markets

     0 % 

2 Markets

     50 % 

3 Markets

     75 % 

4 Markets

     100 % 

5 Markets

     150 % 

>=6 Markets

     200 % 

Grantee shall vest in the right to receive 50% of the number of Shares
determined to be issuable pursuant to this Performance Condition on each of
May 15, 2017 and May 15, 2018, subject to the further terms of the Award
Agreement.

In the event of an accelerated vesting of this Award due to a Change of Control,
the number of Shares issuable for the Condition Target PSUs assigned to this
performance condition shall be determined as specified in the Relative Total
Shareholder Return performance condition described in Section E. below.

 

D. HCP New Market Adjusted Operating Income. HCP New Market Adjusted Operating
Income is defined as HCP Adjusted Operating Income for calendar year 2016
attributable to markets other than California, Florida and Nevada, with only
proportional credit for less than 100% ownership.

The number of Shares issuable under the HCP New Market Adjusted Operating Income
performance condition (subject to the Award’s further time-vesting requirements)
shall be determined by the level of such income achieved, as indicated in the
grid below, and with continuous interpolation between points on the grid of 50%
and above (rounded to the nearest whole share):

 

HCP New Market

Adjusted Operating Income

   Percent of Condition Target PSU’s  

< $[DELETED] million

     0 % 

$[DELETED] million

     50 % 

$[DELETED] million

     100 % 

$[DELETED] million

     150 % 

>= $[DELETED] million

     200 % 

Grantee shall vest in the right to receive 50% of the number of Shares
determined to be issuable pursuant to this Performance Condition on each of
May 15, 2017 and May 15, 2018, subject to the further terms of the Award
Agreement.

 

Page 11    Award ID: «Award_ID»



--------------------------------------------------------------------------------

In the event of a Change of Control, the number of Shares issuable for the
Condition Target PSUs assigned to this performance condition shall be determined
as specified in the Relative Total Shareholder Return performance condition
described in Section E. below.

 

E. Relative Total Shareholder Return. The Condition Target PSUs identified to
the Relative Total Shareholder Return performance condition are apportioned as
follows:

 

  1. 50% to the first tranche, which measures total shareholder returns from the
trailing twelve month average ending March 31, 2014 through the trailing twelve
month average ending March 31, 2017 and which shall vest on May 15, 2017 (the
“First Tranche”), and

 

  2. 50% to the second tranche, which measures total shareholder returns from
the trailing twelve month average ending March 31, 2014 through the trailing
twelve month average ending March 31, 2018, and which shall vest on May 15, 2018
(the “Second Tranche”).

For both the First Tranche and the Second Tranche, the Company’s Relative Total
Shareholder Return and Company TSR Percentile Rank shall be computed in the
manner prescribed in Exhibit C – Calculation of Relative Total Shareholder
Return.

The number of Shares issuable pursuant to both the First Tranche and the Second
Tranche of the Relative Total Shareholder Return performance condition shall be
determined by the Company’s TSR compared to that of its Peer Companies,
calculated as further described in Exhibit C, with continuous interpolation
between points on the grid of 50% and above (rounded to the nearest whole
share):

 

Company TSR Percent Rank

   Percent of Condition Target PSUs  

< 40th

     0 % 

40th

     50 % 

60th

     100 % 

75th

     150 % 

>= 90th

     200 % 

 

Page 12    Award ID: «Award_ID»



--------------------------------------------------------------------------------

DaVita HealthCare Partners Inc.

Performance Stock Units Agreement

Exhibit C – Calculation of Relative Total Shareholder Return

 

  •   “Relative Total Shareholder Return” means the Company’s TSR relative to
the TSR of the Peer Companies. Relative Total Shareholder Return will be
determined by ranking the Company and the Peer Companies from highest to lowest
according to their respective TSRs.

After this TSR ranking, the total shareholder return performance of the Company
relative to the Peer Companies shall be determined by applying the Microsoft
Excel PercentRank function to the TSRs of the Company and the remaining set of
Peer Companies to compute the Company’s specific percent rank, using continuous
interpolation between rankings, in a manner consistent with common industry
practice for such percent rankings (the “Company TSR Percent Rank”).

 

  •   “TSR” means, for each of the Company and the Peer Companies, the company’s
total shareholder return, which will be calculated by dividing (i) the Closing
Average Share Value by (ii) the Opening Average Share Value.

Example: An illustrative example of a TSR calculation for a hypothetical company
and performance period is attached at the end of this Exhibit.

 

  •   “Opening Average Share Value” means the average, over the trading days in
the Opening Average Period, of the closing price of a company’s stock multiplied
by the Accumulated Shares for each trading day during the Opening Average
Period.

 

  •   “Opening Average Period” means the trading days during the twelve months
ended March 31, 2014.

 

  •   “Accumulated Shares” means, for a given trading day, the sum of (i) one
(1) share and (ii) a cumulative number of shares of the company’s common stock
purchased with dividends declared on a company’s common stock, assuming same day
reinvestment of the dividends in the common stock of a company at the closing
price on the ex-dividend date, for ex-dividend dates between the first day of
the Opening Average Period and the trading day.

 

  •   “Company TSR Percentile Rank” is as defined under “Relative Total
Shareholder Return” above.

 

  •   “Closing Average Share Value” means the average, over the trading days in
the Closing Average Period, of the closing price of the company’s stock
multiplied by the Accumulated Shares for each trading day during the Closing
Average Period.

 

  •   “Closing Average Period” means (i) in the absence of a Change of Control,
(a) for the First Tranche, the trading days during the twelve months ended
March 31, 2017 or (b) for the Second Tranche, the trading days during the twelve
months ended March 31, 2018; or (ii) in the case of a Change of Control, the
trading days during the period beginning thirty (30) calendar days prior to the
Change of Control and ending on the Accelerated End Date.

 

  •   “Accelerated End Date” means the date five (5) calendar days (or such
shorter period as may be established by the Compensation Committee in its sole
discretion) prior to the Change of Control.

 

  •   “Peer Companies” means the following 14 companies: Catamaran Corporation,
Centene Corp., Community Health Systems, Inc., HCA Holdings, Inc., Health Net,
Inc., HealthSouth Corporation, Humana Inc., Laboratory Corporation of America
Holdings, MEDNAX Services, Inc., Molina Healthcare, Inc., Omnicare, Inc., Quest
Diagnostics Incorporated, Tenet Healthcare, Inc., and Universal Health Services,
Inc. The Peer Companies may be changed as follows:

 

  (i) In the event of a merger, acquisition or business combination transaction
of a Peer Company with or by another Peer Company, the surviving entity shall
remain a Peer Company.

 

Page 13    Award ID: «Award_ID»



--------------------------------------------------------------------------------

  (ii) In the event of a merger of a Peer Company with an entity that is not a
Peer Company, or the acquisition or business combination transaction by or with
a Peer Company, or with an entity that is not a Peer Company, in each case where
the Peer Company is the surviving entity and remains publicly traded, the
surviving entity shall remain a Peer Company.

 

  (iii) In the event of a merger or acquisition or business combination
transaction of a Peer Company by or with an entity that is not a Peer Company, a
“going private” transaction involving a Peer Company or the liquidation of a
Peer Company, where the Peer Company is not the surviving entity or is otherwise
no longer publicly traded, the company shall no longer be a Peer Company.

 

  (iv) In the event of a bankruptcy of a Peer Company, such company shall remain
a Peer Company and be measured at a -100% TSR.

 

Page 14    Award ID: «Award_ID»



--------------------------------------------------------------------------------

The following example illustrates the calculation of TSR for a hypothetical
company with only quarterly dividends and performance period beginning
January 1, 2014 and ending March 31, 2014. For the purposes of the example, the
Opening Average Period is the trading days in December 2013 and the Closing
Average Period is the trading days in March 2014.

 

Opening Average Share Value (12/1/2013 – 12/31/2013)

   $ 50.09   

Closing Average Share Value (3/1/2014 – 3/31/2014)

   $ 51.69   

TSR

     103.19 % 

 

                   Accum.      Share                           Accum.      Share
  Date    Close      Ex-Div.      Shares      Value      Date      Close     
Ex-Div.      Shares      Value  

12/31/2013

   $ 51.05       $ —           1.002055       $ 51.15         3/31/2014       $
52.01       $ —           1.004439       $ 52.24   

12/30/2013

   $ 51.11       $ —           1.002055       $ 51.22         3/28/2014       $
51.83       $ —           1.004439       $ 52.06   

12/27/2013

   $ 51.18       $ —           1.002055       $ 51.29         3/27/2014       $
51.31       $ —           1.004439       $ 51.54   

12/26/2013

   $ 51.00       $ —           1.002055       $ 51.10         3/26/2014       $
51.55       $ —           1.004439       $ 51.78   

12/24/2013

   $ 51.28       $ —           1.002055       $ 51.39         3/25/2014       $
52.01       $ —           1.004439       $ 52.24   

12/23/2013

   $ 51.24       $ —           1.002055       $ 51.35         3/24/2014       $
51.46       $ —           1.004439       $ 51.69   

12/20/2013

   $ 51.03       $ —           1.002055       $ 51.13         3/21/2014       $
51.72       $ —           1.004439       $ 51.95   

12/19/2013

   $ 50.36       $ —           1.002055       $ 50.46         3/20/2014       $
52.03       $ —           1.004439       $ 52.26   

12/18/2013

   $ 50.25       $ —           1.002055       $ 50.35         3/19/2014       $
51.33       $ —           1.004439       $ 51.56   

12/17/2013

   $ 49.36       $ —           1.002055       $ 49.46         3/18/2014       $
51.31       $ —           1.004439       $ 51.54   

12/16/2013

   $ 50.28       $ —           1.002055       $ 50.38         3/17/2014       $
50.42       $ —           1.004439       $ 50.64   

12/13/2013

   $ 49.73       $ —           1.002055       $ 49.83         3/14/2014       $
50.04       $ —           1.004439       $ 50.26   

12/12/2013

   $ 49.42       $ —           1.002055       $ 49.52         3/13/2014       $
50.14       $ —           1.004439       $ 50.36   

12/11/2013

   $ 48.70       $ —           1.002055       $ 48.80         3/12/2014       $
51.28       $ —           1.004439       $ 51.51   

12/10/2013

   $ 49.30       $ —           1.002055       $ 49.40         3/11/2014       $
51.83       $ —           1.004439       $ 52.06   

12/9/2013

   $ 49.56       $ —           1.002055       $ 49.66         3/10/2014       $
52.27       $ —           1.004439       $ 52.50   

12/6/2013

   $ 49.55       $ —           1.002055       $ 49.65         3/7/2014       $
52.45       $ 0.125         1.004439       $ 52.68   

12/5/2013

   $ 48.19       $ —           1.002055       $ 48.29         3/6/2014       $
52.41       $ —           1.002055       $ 52.52   

12/4/2013

   $ 48.94       $ —           1.002055       $ 49.04         3/5/2014       $
51.99       $ —           1.002055       $ 52.10   

12/3/2013

   $ 48.65       $ 0.100         1.002055       $ 48.75         3/4/2014       $
51.30       $ —           1.002055       $ 51.41   

12/2/2013

   $ 49.71       $ —           1.000000       $ 49.71         3/3/2014       $
50.45       $ —           1.002055       $ 50.55            Opening average   
   $ 50.09               Closing average       $ 51.69   

 

Page 15    Award ID: «Award_ID»